           Case 2:20-cv-00651-KJD-VCF Document 16 Filed 12/28/20 Page 1 of 2




1                                       UNITED STATES DISTRICT COURT

2                                           DISTRICT OF NEVADA

3                                                    ***
      KRISTI ANN WALTER, an individual,
4
                           Plaintiff,
5                                                       2:20-cv-00651-KJD-VCF
      vs.                                               ORDER
6     STATE OF NEVADA, BOARD OF
      PSYCHOLOGICAL EXAMINERS, a
7
      governmental entity; MORGAN GLEICH, in her
8
      capacity as Executive Director,
                           Defendant.
9

10
            Before the Court is the Motion to Withdraw as Attorney of Record and Request for Extension of
11
     Time (ECF NO. 15).
12
            Accordingly,
13
            IT IS HEREBY ORDERED that a video conference hearing on the Motion to Withdraw as
14
     Attorney of Record and Request for Extension of Time (ECF NO. 15) is scheduled for 2:00 PM, January
15
     28, 2021.
16
            IT IS FURTHER ORDERED that Plaintiff Kristi Ann Walter must appear by video conference for
17
     the hearing on the Motion to Withdraw as Attorney of Record and Request for Extension of Time (ECF
18
     NO. 15) scheduled for 2:00 PM, January 28, 2021.
19
            IT IS FURTHER ORDERED that counsel/the parties must email Courtroom Administrator,
20
     Tawnee Renfro at Tawnee_Renfro@nvd.uscourts.gov, with an email address to be used for the video
21
     conference hearing by noon, January 27, 2021.
22
            IT IS ORDERED that the following Video Conference Instructions be adhered to as follows:
23
            INSTRUCTIONS FOR THE VIDEO CONFERENCE
24

25
            Case 2:20-cv-00651-KJD-VCF Document 16 Filed 12/28/20 Page 2 of 2




1           Instructions to the scheduled hearings will be sent via email thirty (30) minutes prior to the hearing

2    to the participants email provided to the Court.

3           • Log on to the call ten (10) minutes prior to the hearing time.

4           • Mute your sound prior to entering the hearing.

5           • Do not talk over one another.

6           • State your name prior to speaking for the record.

7           • Do not have others in the video screen or moving in the background.

8           • No recording of the hearing.

9           • No forwarding of any video conference invitations.

10          • Unauthorized users on the video conference will be removed.

11

12          DATED this 28th day of December, 2020.
                                                                  _________________________
13                                                                CAM FERENBACH
                                                                  UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20

21

22

23

24

25
